Case: 19-1197    Document: 76    Page: 1   Filed: 02/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   UNILOC 2017 LLC,
                       Appellant

                            v.

     APPLE INC., SNAP INC., FACEBOOK, INC.,
                WHATSAPP, INC.,
                     Appellees
              ______________________

                        2019-1197
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 00221, IPR2017-01612, IPR2017-01636.
                  ______________________

                Decided: February 11, 2021
                 ______________________

    JAMES ETHERIDGE, Etheridge Law Group, Southlake,
 TX, for appellant. Also represented by RYAN S. LOVELESS,
 BRETT MANGRUM, JEFFREY A. STEPHENS.

     LAUREN B. FLETCHER, Wilmer Cutler Pickering Hale
 and Dorr LLP, Boston, MA, for appellee Apple Inc. Also
 represented by S. CALVIN WALDEN, New York, NY;
 BRITTANY BLUEITT AMADI, HEATH BROOKS, Washington,
 DC.
Case: 19-1197     Document: 76     Page: 2    Filed: 02/11/2021




 2                               UNILOC 2017 LLC   v. APPLE INC.




     HEIDI LYN KEEFE, Cooley LLP, Palo Alto, CA, for appel-
 lees Snap Inc., Facebook, Inc., WhatsApp, Inc. Also repre-
 sented by MARK R. WEINSTEIN. Appellee Snap Inc. also
 represented by REUBEN HO-YEN CHEN. Appellees Face-
 book, Inc., WhatsApp, Inc. also represented by LOWELL D.
 MEAD; PHILLIP EDWARD MORTON, Washington, DC.
                  ______________________

     Before LOURIE, WALLACH, and CHEN, Circuit Judges.
 WALLACH, Circuit Judge.
     Appellee, Apple Inc. (“Apple”), sought inter partes re-
 view (“IPR”) of claims 1–6, 14, 15, 17–20, 28, 29, 31–34, 40–
 43, 51–54, 62–65, and 68 (collectively, “the Challenged
 Claims”) of U.S. Patent No. 7,535,890 (“the ’890 patent”),
 owned by Appellant, Uniloc 2017 LLC (“Uniloc”). 1 The
 United States Patent and Trademark Office’s (“USPTO”)
 Patent Trial and Appeal Board (“PTAB”) issued a final
 written decision (“the Final Written Decision”), concluding
 that Petitioners had “establishe[d], by a preponderance of
 the evidence, that all [the C]hallenged [C]laims . . . are un-
 patentable.” Apple Inc. v. Uniloc USA, Inc., No. IPR2017-
 00221, 2018 WL 4210334, at *21 (P.T.A.B. May 23, 2018). 2
     Uniloc appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4)(A). We affirm.



     1   Appellees, Snap Inc. (“Snap”), Facebook, Inc. (“Fa-
 cebook”), and WhatsApp Inc. (“WhatsApp”), were subse-
 quently joined to the instant IPR as petitioners along with
 Apple (collectively, “Petitioners”). J.A. 105, 123.
     2   While the Final Written Decision lists Uniloc USA,
 Inc. and Uniloc Luxembourg S.A. as the “Patent Owner,”
 Apple, 2018 WL 4210334, at *1, the Patent Owner’s Notice
 of Appeal states that Uniloc 2017 LLC now owns the ’890
 patent, ECF No. 1, Doc. 2 at 1.
Case: 19-1197      Document: 76       Page: 3     Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                                  3



                          BACKGROUND
                        I. The ’890 Patent
      Entitled “System and Method for Instant [Voice over
 Internet Protocol (‘VoIP’)] Messaging,” the ’890 patent
 “generally relates to Internet telephony (IP telephony)”
 and “[m]ore particularly . . . to a system and method for en-
 abling local and global instant VoIP messaging over an [In-
 ternet Protocol (‘IP’)] network, such as the Internet[.]” ’890
 patent col. 1 ll. 7–11. The ’890 patent states that while
 “[v]oice messaging” and “[i]nstant text messaging” in VoIP
 are “known” in the prior art, id. col. 2 ll. 11–23, “there is a
 need in the art for providing local and global instant voice
 messaging over VoIP,” id. col. 2 ll. 40–41. Thus, the ’890
 patent discloses a “local instant voice messaging (IVM) sys-
 tem” comprising a “local IVM server . . . enabled to provide
 instant voice messaging to one or more IVM clients[.]” Id.
 col. 6 ll. 40–49.
      The ’890 patent explains that IVM clients are “VoIP
 telephone[s]” that “are commercially available from many
 vendors,” id. col. 7 ll. 14–25, and “which comprise[] a screen
 display . . . capable of displaying instant voice messages
 recorded and/or received by a user of the IVM client[,]” id.
 col. 7 ll. 15–18. The IVM clients may “display[] a list of one
 or more IVM recipients” from which a user selects “one or
 more IVM recipients[.]” Id. col. 8 ll. 43–48. When in a “rec-
 ord mode,” “[t]he user selection . . . generates a start signal
 to the IVM client” and “[i]n response . . . , the IVM cli-
 ent . . . records the user’s speech into a digitized audio
 file . . . (i.e., instant voice message) stored on the IVM cli-
 ent[.]” Id. col. 7 l. 47–col. 8 l. 1. “Once the recording of the
 user’s speech is finalized, . . . [t]he user generates [a] send
 signal” and “[t]he IVM client . . . transmits the digitized au-
 dio file . . . to the local IVM server[.]” Id. col. 8 ll. 1–12. The
 local IVM server “delivers the transmitted instant voice
 message to the selected one or more recipients” which “are
 enabled to display an indication that the instant voice
Case: 19-1197     Document: 76      Page: 4    Filed: 02/11/2021




 4                               UNILOC 2017 LLC   v. APPLE INC.



 message has been received and audibly play the instant
 voice message to an associated user.” Id. col. 8 ll. 17–22.
 The ’890 patent explains, however, “that only the available
 IVM recipients, currently connected to the IVM server . . . ,
 will receive the instant voice message” and “that if a recip-
 ient IVM client is not currently connected to the local IVM
 server . . . (i.e., is unavailable), the IVM server temporarily
 saves the instant voice message and delivers it to the IVM
 client when the IVM client connects to the local IVM
 server . . . (i.e., is available).” Id. col. 8 ll. 22–29.
     Independent claim 1 of the ’890 patent recites:
     An instant voice messaging system for delivering
     instant messages over a packet-switched network,
     the system comprising:
         a client connected to the network, the client
         selecting one or more recipients, generat-
         ing an instant voice message therefor, and
         transmitting the selected recipients and
         the instant voice message therefor over the
         network; and
         a server connected to the network, the
         server receiving the selected recipients and
         the instant voice message therefor, and de-
         livering the instant voice message to the se-
         lected recipients over the network, the
         selected recipients enabled to audibly play
         the instant voice message, and the server
         temporarily storing the instant voice mes-
         sage if a selected recipient is unavailable
         and delivering the stored instant voice
         message to the selected recipient once the
         selected recipient becomes available.
 Id. col. 23 l. 55–col. 24 l. 3. Independent claim 14 recites:
Case: 19-1197      Document: 76    Page: 5   Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                           5



     An instant voice messaging system for delivering
     instant messages over a plurality of packet-
     switched networks, the system comprising:
         a client connected to a local network, the
         client selecting one or more external recip-
         ients connected to an external network out-
         side the local network, generating an
         instant voice message therefor, and trans-
         mitting the selected recipients and the in-
         stant voice message therefor over the local
         network and the external network; and
         a server connected to the external network
         the server receiving the selected recipients
         and the instant voice message therefor, and
         delivering the instant voice message to the
         selected recipients over the external net-
         work, the selected recipients being enabled
         to audibly play the instant voice message,
         and the server temporarily storing the in-
         stant voice message if a selected recipient
         is unavailable and delivering the stored in-
         stant voice message to the selected recipi-
         ent once the selected recipient becomes
         available.
 Id. col. 25 ll. 22–39. Claim 16, which depends from inde-
 pendent claim 14, further recites:
     [W]herein the local network is a network within an
     enterprise.
 Id. col. 25 ll. 52–54. Claim 17, which also depends from
 independent claim 14, further recites:
     [W]herein the external network is the Internet.
 Id. col. 25 ll. 55–56. Independent claim 28 recites:
Case: 19-1197      Document: 76     Page: 6   Filed: 02/11/2021




 6                                UNILOC 2017 LLC   v. APPLE INC.



     An instant voice messaging system for delivering
     instant messages over a plurality of packet-
     switched networks, the system comprising:
         a client connected to an external network,
         the client selecting one or more recipients
         connected to a local network, generating an
         instant voice message therefor, and trans-
         mitting the selected recipients and the in-
         stant voice message therefor over the
         external network; and
         a[n] external server system connected to
         the external network, the external server
         system receiving the selected recipients
         and the instant voice message, and routing
         the selected recipients and the instant
         voice message over the external network
         and the local network.
         a local server connected to the local net-
         work the local server receiving the selected
         recipients and the instant voice message
         therefor, and delivering the instant voice
         message to the selected recipients over the
         local network, the selected recipients being
         enabled to audibly play the instant voice
         message, and the local server temporarily
         storing the instant voice message if a se-
         lected recipient is unavailable and deliver-
         ing the stored instant voice message to the
         selected recipient once the selected recipi-
         ent becomes available.
 Id. col. 27 ll. 6–28.
Case: 19-1197      Document: 76     Page: 7    Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                              7



                        II. The Prior Art
                            A. Malik
      Entitled “Voice Message Delivery Over Instant Mes-
 saging,” U.S. Patent No. 7,123,695 (“Malik”) “is generally
 related to communications and, more particularly, is re-
 lated to a system and method for relaying voice messages
 over a communication network.” J.A. 1173; see J.A. 1163–
 80 (Malik). Malik discloses “a system and method for send-
 ing voice instant messages [(‘VIMs’)],” and “includes a com-
 munications client of a user that is configured to generate
 a [VIM] and send a [VIM] to another user.” J.A. 1163. Ma-
 lik explains that “[a]n instant messaging network recog-
 nizes when a user is [‘]present’ on the network.” J.A. 1173.
 As a result, “the network sends [a] notification to other us-
 ers (usually members of a ‘buddy list’ or ‘contact list’) that
 are also logged on the network that the user is ‘present.’”
 J.A. 1173. In relevant part, Malik describes an exemplary
 system or method whereby “when an authorized user at-
 tempts to send an instant message to [a] first user and the:
 first user is not present and/or available, the authorized
 user may be given the opportunity to generate a [VIM] for
 the first user.” J.A. 1175.
                          B. Väänänen
     Entitled “Instant Video- and Voicemail Messaging
 Method and Means,” WIPO Pub. No. WO 02/17658
 (“Väänänen”) discloses “a server[-]centric method and
 means for instant voice and video mail messaging.”
 J.A. 1181; see J.A. 1181–217 (Väänänen). Väänänen de-
 scribes, in relevant part, “[a] user choos[ing] a recipient for
 a voice[] or video mail from the contacts book of the termi-
 nal[,]” after which “[t]he terminal forms a data connection
 to a server[.]” J.A. 1183. Väänänen explains that the mes-
 sage is then recorded and “store[d] . . . to a database.”
 J.A. 1184. “If the recipient is unavailable, the message
 may be stored on the server for some time, and attempts to
Case: 19-1197     Document: 76     Page: 8    Filed: 02/11/2021




 8                               UNILOC 2017 LLC   v. APPLE INC.



 deliver the message may be taken at timely intervals.”
 J.A. 1189.
                         DISCUSSION
     Uniloc argues that the PTAB did not properly construe
 the terms “local network” and “external network” recited in
 claims 14, 16, 17, 28, 31, 51, and 62 of the ’890 patent. Ap-
 pellant’s Br. 12–21. Uniloc also challenges, as unsupported
 by substantial evidence, the PTAB’s determinations that
 independent claims 1, 14, 28, 40, 51, and 62 would have
 been obvious over Malik and Väänänen. Id. at 5–12. After
 stating the applicable standard of review, we address each
 argument in turn.
                    I. Standard of Review
     “We review the PTAB’s factual findings for substantial
 evidence and its legal conclusions de novo.” Redline Detec-
 tion, LLC v. Star Envirotech, Inc., 811 F.3d 435, 449 (Fed.
 Cir. 2015) (citation omitted). “Substantial evidence is
 something less than the weight of the evidence but more
 than a mere scintilla of evidence,” meaning that “[i]t is such
 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion.” In re NuVasive, Inc., 842
 F.3d 1376, 1379–80 (Fed. Cir. 2016) (internal quotation
 marks and citations omitted). “If two inconsistent conclu-
 sions may reasonably be drawn from the evidence in rec-
 ord, the PTAB’s decision to favor one conclusion over the
 other is the epitome of a decision that must be sustained
 upon review for substantial evidence.” Elbit Sys. of Am.,
 LLC v. Thales Visionix, Inc., 881 F.3d 1354, 1356 (Fed.
 Cir. 2018) (internal quotation marks, brackets, and cita-
 tion omitted).
                   II. Claim Construction
                      A. Legal Standard
    At the time the IPR petition was filed in this case, the
 PTAB construed claims according to their broadest
Case: 19-1197      Document: 76    Page: 9    Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                             9



 reasonable interpretation (“BRI”) in light of the specifica-
 tion. See Samsung Elecs. Co., Ltd. v. Elm 3DS Innovations,
 LLC, 925 F.3d 1373, 1376 (Fed. Cir. 2019) (citing 37 C.F.R.
 § 42.100(b) (2017)) (“The [PTAB] construes claims in an un-
 expired patent according to their [BRI] in light of the spec-
 ification.”); 37 C.F.R. § 42.100(b) (providing that the PTAB
 gives “[a] claim . . . its broadest reasonable construction in
 light of the specification of the patent in which it ap-
 pears”). 3 The “specification includes both the written de-
 scription and the claims of the patent.” Cisco Sys., Inc. v.
 TQ Delta, LLC, 928 F.3d 1359, 1362 (Fed. Cir. 2019) (inter-
 nal quotation marks and citation omitted). “A patent’s
 specification, together with its prosecution history, consti-
 tutes intrinsic evidence to which the PTAB gives priority
 when it construes claims.” Knowles Elecs. LLC v. Cirrus
 Logic, Inc., 883 F.3d 1358, 1361−62 (Fed. Cir. 2018) (cita-
 tion omitted). 4 We review the PTAB’s assessment of the
 intrinsic evidence de novo. See id. at 1362.
         B. The PTAB Properly Construed the Terms
           “External Network” and “Local Network”
    The PTAB concluded that “there is a difference be-
 tween the terms” “external network” and “local network”


     3   Although the USPTO has revised its claim con-
 struction standard consistent with the standard set forth
 in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005)
 (en banc), and its progeny, we apply the BRI standard in
 this case, as Apple filed the IPR petition giving rise to this
 case before November 13, 2018. J.A. 260; see 83 Fed.
 Reg. 51,340, 51,358 (Oct. 11, 2018) (codified at 37 C.F.R.
 § 42.100(b)).
     4   A patent’s prosecution history “consists of the com-
 plete record of the proceedings before the [US]PTO,” which
 provides “evidence of how the [US]PTO and the inventor
 understood the patent.” Phillips, 415 F.3d at 1317 (cita-
 tions omitted).
Case: 19-1197    Document: 76     Page: 10    Filed: 02/11/2021




 10                             UNILOC 2017 LLC   v. APPLE INC.



 recited in claims 14, 16, 17, 28, 31, 51, and 62 of the ’890
 patent “in that they refer to networks of differing geo-
 graphic scope relative to each other.” Apple, 2018 WL
 4210334, at *5. The PTAB explained that because its obvi-
 ousness analysis did “not require a complete, explicit con-
 struction of either term,” it addressed their construction
 “only to the extent necessary to resolve the issues in this
 case.” Id. Uniloc argues that the PTAB erred “by adopting
 its construction sua sponte for the first time in its Final
 Written Decision,” Appellant’s Br. 13, and that its con-
 struction renders other claim language “superfluous,” id.
 at 17. We disagree with Uniloc.
     The PTAB properly construed the terms “external net-
 work” and “local network” as recited in the Challenged
 Claims. We begin our analysis with the claim language.
 See In re Power Integrations, Inc., 884 F.3d 1370, 1376
 (Fed. Cir. 2018) (“Claim construction must begin with the
 words of the claims themselves.” (internal quotations,
 brackets, and citation omitted)). Independent claim 14 re-
 cites, in relevant part, “a client connected to a local net-
 work, the client selecting one or more external recipients
 connected to an external network outside the local net-
 work, . . . transmitting the selected recipients and the in-
 stant voice message . . . over the local network and the
 external network,” and “a server connected to the external
 network, the server . . . delivering the instant voice mes-
 sage to the selected recipient over the external network.”
 ’890 patent col. 25 ll. 24–33 (emphases added). Dependent
 claim 16 recites the “instant voice messaging system” of in-
 dependent claim 14, “wherein the local network is a net-
 work within an enterprise.” Id. col. 25 ll. 52–54 (emphasis
 added). Dependent claim 17 recites the “instant voice mes-
 saging system” of independent claim 14, “wherein the ex-
 ternal network is the Internet.” Id. col. 25 ll. 55–56
 (emphasis added). Thus, a plain reading of the claim lan-
 guage, in its full context, indicates that the “external net-
 work” and “local network” are geographically distinct from
Case: 19-1197      Document: 76     Page: 11    Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                              11



 one another. See, e.g., id. col. 25 ll. 25–26 (referring to the
 “external network” as located “outside the local network”)
 (emphasis added); col. 27 ll. 9–23 (reciting the
 “transmi[ssion] [of] the selected recipients and the [IVM]”
 from the “external network” to the “local network”); see
 ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed.
 Cir. 2003) (“[T]he context of the surrounding words of the
 claim also must be considered in determining the ordinary
 and customary meaning of those terms.”). Thus, the claim
 language supports the conclusion that the “local network”
 and the “external network” recited in the Challenged
 Claims refer to networks of differing geographic scope.
      We turn next to the broader specification. Trs. of Co-
 lumbia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed.
 Cir. 2016). Though the specification does not explicitly de-
 fine “external network” and “local network,” see generally
 ’890 patent, it repeatedly uses the words “global” and “ex-
 ternal,” in contrast with the word “local,” to describe terms
 in relation to one another, see, e.g., col. 1 ll. 8–11 (stating
 that “the present invention is directed to a system and
 method for enabling local and global instant VoIP messag-
 ing over an IP network, such as the Internet”) (emphases
 added), col. 2 ll. 40–41 (detailing the “need in the art for
 providing local and global instant voice messaging over
 VoIP”) (emphases added), col. 5 ll. 27–29 (describing
 “transmi[ssion] . . . over the local network and the external
 network”) (emphases added), col. 6 ll. 21–22 (stating that
 Figure 5 “illustrates an exemplary global IVM system com-
 prising a local IVM system and global IVM clients”) (em-
 phases added). Consistent with the claim language, the
 specification also repeatedly refers to an “external net-
 work” as located “outside the local network.” Id. col. 3
 ll. 29–30 (emphasis added); see id. col. 3 ll. 24–30 (describ-
 ing an “embodiment of the present invention,” in which a
 client selects “one or more external recipients connected to
 an external network outside the local network”) (emphases
 added), col. 3 ll. 46–47 (same), col. 3 ll. 64–65 (same), col. 5
Case: 19-1197    Document: 76      Page: 12    Filed: 02/11/2021




 12                              UNILOC 2017 LLC   v. APPLE INC.



 ll. 4–6 (same). Thus, as with the plain language of the
 Challenged Claims, the specification supports the conclu-
 sion that the “local network” and the “external network”
 recited in the Challenged Claims refer to networks of dif-
 fering geographic scope. 5
     Uniloc’s counterarguments are unpersuasive. First,
 Uniloc argues that the PTAB “adopt[ed] its construction
 sua sponte for the first time in its Final Written Decision,
 without having first given Uniloc the opportunity to brief
 counter[-]arguments.” Appellant’s Br. 13. Uniloc’s argu-
 ment is inaccurate. The parties briefed the claim construc-
 tion issue, J.A. 194–95 (Apple proposing a construction of
 “external network” as “a network that is outside another
 network,” and arguing that “[t]he claims recite ‘an external
 network outside the local network’”), 340 (Uniloc arguing
 that “the words ‘local’ and ‘external’ refer to distinct types
 of networks”), and heard argument on the issue at the IPR
 hearing, J.A. 476 (Apple arguing that “a local network is
 strictly a geographic network based on a distance between
 a server and a client and that it is a relative location with
 respect to the external [network]”) (emphasis added), 504–
 17 (Uniloc arguing that “external” and “local” refers to the
 network’s “type”).
     Second, Uniloc argues that construing “the qualifier
 ‘external’” as referring to “a network of differing geographic
 scope relative to the local network” would render the claim
 language’s recitation of an “external network” as located


      5   Neither Petitioners nor Uniloc relied on any por-
 tion of the ’890 patent’s prosecution history to support their
 respective constructions of “external network” and “local
 network.” See generally Appellant’s Br. 12–21; Appellee’s
 Br. 44–6; and Reply Br. 8–17. Accordingly, we do not con-
 sider it. See Vitronics Corp. v. Conceptronic, Inc., 90
 F.3d 1576, 1582 (Fed. Cir. 1996) (providing that we will
 consider the prosecution history “if in evidence”).
Case: 19-1197      Document: 76     Page: 13     Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                              13



 “outside the local network” superfluous. Appellant’s Br. 17
 (internal quotation marks and alterations omitted); see
 Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396,
 1410 (Fed. Cir. 2004) (“[I]nterpretations that render some
 portion of the claim language superfluous are disfavored.”).
 This argument is without merit. “The preference for giving
 meaning to all terms . . . is not an inflexible rule that su-
 persedes all other principles of claim construction.” Sim-
 pleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB, 820
 F.3d 419, 429 (Fed. Cir. 2016). Claim language must be
 considered in “the context of the surrounding words,”
 ACTV, 346 F.3d at 1088, and construed “in light of the [pa-
 tent] specification,” Samsung, 925 F.3d at 1376. Here, the
 claim language describing an “external network” as “out-
 side the local network,” ’890 patent, col. 25 ll. 25–26, pro-
 vides context as to the meaning of “external,” and is
 consistent with the broader specification’s description of
 the claimed invention, see id. col. 3 ll. 24–30 (describing an
 “embodiment of the present invention” as “comprising . . .
 an external network outside the local network”). 6 Thus,


     6    Uniloc similarly argues that “[t]he doctrine of claim
 differentiation” refutes the PTAB’s construction, contend-
 ing that because “[n]ot all [the challenged] claims which re-
 cite ‘external network’ further limit that term with the
 phrase ‘outside the local network,’ . . . construing the qual-
 ifier ‘external” as referring to a network’s relative geo-
 graphic scope “risks impermissibly importing features of
 one claim into another.” Appellant’s Br. 18. This argument
 fails to persuade us. The phrase “external network outside
 the local network” appears only in independent claims 14,
 27, 51, 60, and 61, ’890 patent col. 25 l. 26–col. 31 l. 53, and
 “we have declined to apply the doctrine of claim differenti-
 ation where, as here, the claims are not otherwise identical
 in scope,” Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352,
 1358 (Fed. Cir. 2016); see also Hormone Research Found.,
 Inc. v. Genentech, Inc., 904 F.2d 1558, 1567 n.15 (Fed.
Case: 19-1197     Document: 76      Page: 14    Filed: 02/11/2021




 14                               UNILOC 2017 LLC   v. APPLE INC.



 the PTAB properly construed the terms “external network”
 and “local network” as “refer[ring] to networks of differing
 geographic scope relative to each other.” Apple, 2018
 WL 4210334, at *5.
                        III. Obviousness
                      A. Legal Standard
      A patent claim is invalid as obvious “if the differences
 between the subject matter sought to be patented and the
 prior art are such that the subject matter as a whole would
 have been obvious at the time the invention was made to a
 [PHOSITA].” 35 U.S.C. § 103(a). Obviousness is a question
 of law based on underlying findings of fact. See In re Gart-
 side, 203 F.3d 1305, 1316 (Fed. Cir. 2000). Those underly-
 ing findings of fact include (1) “the scope and content of the
 prior art,” (2) the “differences between the prior art and the
 claims at issue,” (3) “the level of ordinary skill in the perti-
 nent art,” and (4) the presence of objective indicia of non-
 obviousness such “as commercial success, long felt but
 unsolved needs, failure of others,” and unexpected results.
 Graham v. John Deere Co. of Kan. City, 383 U.S. 1, 17
 (1966); see United States v. Adams, 383 U.S. 49, 50–52
 (1966). In assessing the prior art, the PTAB also “con-
 sider[s] whether a PHOSITA would have been motivated
 to combine the prior art to achieve the claimed invention
 and whether there would have been a reasonable expecta-
 tion of success in doing so.” In re Warsaw Orthopedic,
 Inc., 832 F.3d 1327, 1333 (Fed. Cir. 2016) (internal quota-
 tion marks, brackets, and citation omitted). 7



 Cir. 1990) (“It is not unusual that separate claims may de-
 fine the invention using different terminology, especially
 where (as here) independent claims are involved.”).
     7   Congress amended § 103 when it passed the AIA.
 Pub. L. No. 112-29, § 3(b)(1), 125 Stat. at 285–87. However,
 because neither the ’890 patent nor the application that led
Case: 19-1197      Document: 76    Page: 15   Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                           15



  B. Substantial Evidence Supports the PTAB’s Conclusion
       that Malik and Väänänen Render Obvious the
    “Transmitting the Selected Recipients” Limitation of
        Independent Claims 1, 14, 28, 40, 51, and 62
     The PTAB concluded, inter alia, that Malik and
 Väänänen render obvious the “transmitting the selected re-
 cipients” limitation of independent claims 1, 14, 28, 40, 51,
 and 62. Apple, 2018 WL 4210334, at *16–17. Specifically,
 the PTAB found that Väänänen discloses “that [a] sub-
 scriber terminal sends the contact information of the recip-
 ient to the server,” and that “a [PHOSITA] would have
 found it obvious to incorporate this teaching into” the voice
 message delivery system disclosed by Malik “to indicate
 where to deliver the VIM based on the selected recipient
 information.” Id. at *16 (internal quotation marks and ci-
 tation omitted). Uniloc contends, however, that: (1) the
 PTAB “provided no explanation for why it concluded Apple
 met its burden to prove” the limitations recited by inde-
 pendent claims 14 and 51 invalid, Appellant’s Br. 5; (2) that
 Malik does not teach transmitting or routing the selected
 recipients and the instant voice message over the local net-
 work and the external network, as recited by independent
 claims 14, 28, 51, and 62, id. at 5–9; and (3) that Malik
 “teaches away” from allowing “the generating/transmitting
 client to select and transmit one or more recipients for an
 [IVM],” as recited by independent claims 1 and 40, id. at 9.
 We disagree with Uniloc.
     Substantial evidence supports the PTAB’s conclusion
 that the “transmitting the selected recipients” limitation


 to the ’890 patent ever contained a claim having an effec-
 tive filing date on or after March 16, 2013, or a reference
 under 35 U.S.C. §§ 120, 121, or 365(c) to any patent or ap-
 plication that ever contained such a claim, ’890 patent, Ti-
 tle Page, pre-AIA § 103 applies, see id. § 3(n)(1), 125 Stat.
 at 293.
Case: 19-1197     Document: 76      Page: 16    Filed: 02/11/2021




 16                               UNILOC 2017 LLC   v. APPLE INC.



 recited in independent claims 1, 14, 28, 40, 51, and 62
 would have been obvious in view of Malik and Väänänen.
 First, substantial evidence supports the PTAB’s conclusion
 that Malik and Väänänen teach the “transmitting the se-
 lected recipients” limitation. Independent claims 1, 14, 28,
 40, and 62 all recite a limitation directed to “transmitting
 the selected recipients and the instant voice message there-
 for[.]” ’890 patent col. 23 ll. 60–61 (claim 1), col. 25 ll. 27–
 28 (claim 14), col. 27 ll. 11–13 (claim 28), col. 28 ll. 27–28
 (claim 40), col. 32 ll. 13–14 (claim 62). Independent
 claim 51 similarly recites a limitation directed to “trans-
 mitting the selected external recipients and the instant
 voice message therefor[.]” Id. col. 30 ll. 16–17. Väänänen,
 in turn, discloses that “[t]he subscriber terminal sends the
 contact information of the recipient to the server,”
 J.A. 1183, following which “the server relays the message
 to the recipient(s) through the Internet or telephony net-
 work,” J.A. 1188. Väänänen further discloses that the
 “[t]he recipient contact information may comprise the tele-
 phone number, static or dynamic IP-address,” among other
 information. J.A. 1187. Malik discloses a “voice message
 delivery system,” wherein, in a representative embodi-
 ment, “the VIM client . . . is configured to receive and play
 a voice recording . . . in a [VIM] it receives from other users,
 such as a second user.” J.A. 1174. Malik teaches that
 “[e]ach VIM client . . . communicates with . . . a VIM
 server . . . via the Internet or some other communication
 network.” J.A. 1174. “Accordingly, the VIM server . . . in-
 cludes the capabilities of conventional IM servers and the
 additional capabilities for handling VIM message delivery
 and storage.” J.A. 1174. Thus, substantial evidence sup-
 ports the PTAB’s conclusion that Väänänen’s method of
 sending a recipient’s contact information to a server and
 Malik’s voice message delivery system render obvious the
 “transmitting the selected recipients” limitation of inde-
 pendent claims 1, 14, 28, 40, 51, and 62.
Case: 19-1197      Document: 76      Page: 17     Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                                17



      Second, substantial evidence supports the PTAB’s con-
 clusion that a PHOSITA would have been motivated to
 combine Malik’s voice message delivery system and
 Väänänen’s method of sending a recipient’s contact infor-
 mation. Apple, 2018 WL 4210334, at *12. Petitioners’ ex-
 pert explained that though “Malik discloses [that a] ‘VIM
 client . . . of the second user receives a request or prompt
 by the second user to send an [IM] to the first user,’”
 J.A. 1072 (citing J.A. 1175), “Malik does not explain in de-
 tail . . . how the second user . . . could input information . . .
 to designate the first user” as the recipient, and thus “a
 PHOSITA would be motivated to seek out ways in which a
 user could input information designating a recipient[] . . .
 for example, by using the well-known teachings in
 Väänänen,” J.A. 1072. The PTAB, considering the testi-
 mony of the parties’ respective experts, credited Petition-
 ers’ expert, Apple, 2018 WL 4210334, at *11, “and
 conclude[d] that a preponderance of the evidence supports
 a finding that a [PHOSITA] would have found it obvious to
 combine Malik’s system with Väänänen’s disclosed meth-
 ods of recipient selection,” id. at 12. “We find no error in
 the [PTAB]’s decision to credit the opinion of [Petitioners’]
 expert . . . , and we do not reweigh evidence on appeal.” Ap-
 ple Inc. v. Voip-Pal.com, Inc., 976 F.3d 1316, 1325 (Fed.
 Cir. 2020). Accordingly, substantial evidence supports the
 PTAB’s conclusion that a PHOSITA would have been mo-
 tivated to combine Malik’s voice message delivery system
 and Väänänen’s method of sending a recipient’s contact in-
 formation.
     Uniloc’s counterarguments are unpersuasive. First,
 Uniloc argues that that the PTAB “provided no explanation
 for why it concluded [Petitioners] met [their] burden to
 prove” the limitations recited by independent claims 14
 and 51 invalid, “apart from offering an unexplained cita-
 tion to a single page of the Petition and a paragraph” of an
 attached declaration. Appellant’s Br. 5–6 (internal quota-
 tion marks omitted) (citing J.A. 43); see Appellant’s Br. 5
Case: 19-1197    Document: 76      Page: 18     Filed: 02/11/2021




 18                              UNILOC 2017 LLC   v. APPLE INC.



 (referencing independent claim 14’s limitations “directed to
 ‘a client connected to a local network, . . . one or more ex-
 ternal recipients connected to an external network, [and
 the client] transmitting the selected recipients . . . over the
 local network and the external network” (citing ’890 pa-
 tent, col. 25 ll. 24–29)), 7 (referencing independent
 claim 51’s recitation of “transmitting the selected external
 recipients and the instant voice message therefor over the
 local network and the external network” (citing ’890 pa-
 tent, col. 30 ll. 16–18)). Yet again, Uniloc’s statement is
 inaccurate. On the page Uniloc cites, the PTAB stated:
 “[i]n addition to the reasons discussed above, we specifi-
 cally find . . . that Malik and Väänänen render obvious ‘a
 client connected to a local network,’” Apple, 2018 WL
 4210334, at *17 (citing to the IPR Petition (J.A. 219, 223),
 Apple’s Reply (J.A. 391–92), Malik (J.A. 1174, 1176),
 Väänänen (J.A. 1196–97), and Petitioners’ expert’s testi-
 mony (J.A. 1079–80)); “‘one or more external recipients
 connected to an external network,’” id. (citing the IPR pe-
 tition (J.A. 223–24), Malik (J.A. 1174), and Petitioners’ ex-
 pert’s testimony (J.A. 1083)), “and ‘the client . . .
 transmitting the selected recipients and the [IVM] therefor
 over the local network and the external network,’” id. (cit-
 ing the IPR Petition (J.A. 225) and Petitioners’ expert’s tes-
 timony (J.A. 1084–85).
     Second, Uniloc argues that Malik does not teach trans-
 mitting or routing the selected recipients and the instant
 voice message over the local network “and” the external
 network, as recited by independent claims 14, 28, 51,
 and 62. Appellant’s Br. 5–9 (emphasis added). This argu-
 ment is unavailing. Figure 2 of Malik depicts a “prior art
 IM network” using a “Jabber” network architecture,
 wherein “[e]ach Jabber client . . . is attached to a local Jab-
 ber server[.]” J.A. 1173–74. Figure 2 shows “Jabber client
 200” connected to “Jabber client 215,” which Malik states
 is a “local IM server.” J.A. 1174. Malik states that, in a
 preferred embodiment, “VIM client 310” of Figure 3
Case: 19-1197      Document: 76    Page: 19     Filed: 02/11/2021




 UNILOC 2017 LLC   v. APPLE INC.                             19



 “communicates with a VIM server 330 via the Internet, or
 some other communication network.” J.A. 1174; see ’890
 patent, col. 25 ll. 55–56 (describing “the Internet” as an “ex-
 ternal network”); J.A. 1083 (Petitioners’ expert testifying
 that “Malik explicitly teaches using the Internet, which is
 a type of external network.”). Petitioners’ expert also tes-
 tified that a PHOSITA “would have found it obvious to in-
 corporate [Figure] 3’s Internet into [Figure] 2, such that a
 server in [Figure] 2 could connect to its clients via the In-
 ternet.” J.A. 1084. Accordingly, substantial evidence sup-
 ports the PTAB’s finding that “a [PHOSITA] would have
 found it obvious to implement, using known methods, the
 connections of Malik’s Figure 2 using a combination of local
 and external networks[.]” Apple, 2018 WL 4210334, at *15
 (emphasis added).
     Third, Uniloc argues that “[t]he [PTAB] erred in not
 recognizing” that Malik “teaches away” from allowing “the
 generating/transmitting client to select and transmit one
 or more recipients for an [IVM].” Appellant’s Br. 9; see
 Ricoh Co. v. Quanta Computer Inc., 550 F.3d 1325, 1332
 (Fed. Cir. 2008) (“A reference may be said to teach away
 when a [PHOSITA], upon reading the reference, would be
 discouraged from following the path set out in the refer-
 ence, or would be led in a direction divergent from the path
 that was taken by the applicant.” (internal quotation
 marks and citation omitted)). Uniloc contends that, be-
 cause Malik discloses a system “designed to exchange a
 VIM responsively to a VIM invitation,” Appellant’s Br. 9–
 10 (internal quotation marks omitted), “the Malik system,
 by design, leaves control in the hands of the (receiving) first
 user” who sends the invitation, and not the transmitting
 “second user,” id. at 11. This argument is without merit.
 Malik discusses “accepting a VIM invitation” when describ-
 ing Figure 3, “one representative embodiment, among oth-
 ers, of a voice message delivery system[.]” J.A. 1174.
 “[The] mere disclosure of alternative designs” in the prior
 art “does not teach away.” In re Fulton, 391 F.3d 1195,
Case: 19-1197    Document: 76     Page: 20    Filed: 02/11/2021




 20                             UNILOC 2017 LLC   v. APPLE INC.



 1201 (Fed. Cir. 2004). Accordingly, substantial evidence
 supports the PTAB’s finding that Malik and Väänänen ren-
 dered obvious the “transmitting the selected recipients”
 limitation recited in independent claims 1, 14, 28, 40, 51,
 and 62. 8
                        CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. Accordingly, the Final Writ-
 ten Decision of the U.S. Patent and Trademark Office’s Pa-
 tent Trial and Appeal Board is
                        AFFIRMED




      8   Uniloc’s argument that Malik “does not teach that
 its sending and receiving clients use different types of net-
 works for its voice messaging,” is predicated on us adopting
 Uniloc’s construction of “external network” and “local net-
 work.” Appellant’s Br. 21 (arguing that, “[i]n applying its
 erroneous claim construction, the [PTAB] failed to recog-
 nize a dispositive distinction between” Malik “and the var-
 ious claim limitations directed to different types of
 networks recited as a ‘local network’ and an ‘external net-
 work’”). Because we do not adopt Uniloc’s construction, we
 need not address Uniloc’s conditional argument. See
 Knowles Elecs. LLC v. Iancu, 886 F.3d 1369, 1373 n.3 (Fed.
 Cir. 2018) (“Because we conclude that the PTAB did not err
 in its construction of the disputed limitation, we need not
 address the appellant’s conditional arguments as to the
 PTAB’s unpatentability determinations.” (internal quota-
 tion marks, brackets, and citation omitted)).